UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 28, 2011 Commission File Number 0-18051 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-3487402 (State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of October 31, 2011, 96,362,731 shares of the registrant’s common stock, par value $.01 per share, were outstanding. TABLE OF CONTENTS Page Part I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations Quarter and Three Quarters Ended September 28, 2011 and September 29, 2010 (unaudited) 3 Condensed Consolidated Balance Sheets (unaudited) 4 Condensed Consolidated Statement of Shareholders' Deficit and Comprehensive Loss (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Quarter Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands, except per share amounts) Revenue: Company restaurant sales $ Franchise and license revenue Total operating revenue Costs of company restaurant sales: Product costs Payroll and benefits Occupancy Other operating expenses Total costs of company restaurant sales Costs of franchise and license revenue General and administrative expenses Depreciation and amortization Operating (gains), losses and other charges, net ) ) Total operating costs and expenses Operating income Other expenses: Interest expense, net Other nonoperating expense, net Total other expenses, net Net income before income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes 3 Denny’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 28, 2011 December 29, 2010 (In thousands) Assets Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $5 and $207, respectively Inventories Assets held for sale Prepaid and other current assets Total current assets Property, net of accumulated depreciation of $239,809 and $247,492, respectively Other assets: Goodwill Intangible assets, net Deferred financing costs, net Other noncurrent assets Total assets $ $ Liabilities Current liabilities: Current maturities of long-term debt $ $ Current maturities of capital lease obligations Accounts payable Other current liabilities Total current liabilities Long-term liabilities: Long-term debt, less current maturities, net of discount of $2,509 and $3,455, respectively Capital lease obligations, less current maturities Liability for insurance claims, less current portion Deferred income taxes Other noncurrent liabilities and deferred credits Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' deficit Common stock $0.01 par value; authorized - 135,000; September 28, 2011: 102,546 shares issued and 96,484 shares outstanding; December 29, 2010: 100,073 shares issued and 99,036 shares outstanding Paid-in capital Deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Shareholders’ deficit before treasury stock ) ) Treasury stock, at cost, 6,062 and 1,037 shares, respectively ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See accompanying notes 4 Denny’s Corporation and Subsidiaries Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Loss (Unaudited) Common Stock Treasury Stock Paid-in Accumulated Other Comprehensive Total Shareholders’ Shares Amount Shares Amount Capital (Deficit) Loss, Net Deficit (In thousands) Balance, December 29, 2010 $ ) $ ) $ $ ) $ ) $ ) Comprehensive income: Net income — Comprehensive income — Share-based compensation on equity classified awards — Purchase of treasury stock — — ) ) — — — ) Issuance of common stock for share-based compensation 4 — — (4 ) — — — Exercise of common stock options 21 — Balance, September 28, 2011 $ ) $ ) $ $ ) $ ) $ ) See accompanying notes 5 Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Quarters Ended September 28, 2011 September 29, 2010 (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo cash flows provided by operating activities: Depreciation and amortization Operating (gains), losses and other charges, net ) Amortization of deferred financing costs Amortization of debt discount — Loss on early extinguishment of debt Loss on interest rate swap — Deferred income tax expense 57 Share-based compensation Changes in assets and liabilities, net of effects of acquisitions and dispositions: Decrease (increase) in assets: Receivables Inventories Other current assets ) Other assets ) Increase (decrease) in liabilities: Accounts payable ) ) Accrued salaries and vacations ) Accrued taxes Other accrued liabilities ) ) Other noncurrent liabilities and deferred credits ) ) Net cash flows provided by operating activities Cash flows from investing activities: Purchase of property ) ) Proceeds from disposition of property Collections on notes receivable Net cash flowsused ininvesting activities ) ) Cash flows from financing activities: Long-term debt payments ) ) Proceeds from exercise of stock options Tax withholding on share-based payments ) ) Deferred financing costs ) ) Debt transaction costs ) ) Purchase of treasury stock ) — Net bank overdrafts ) ) Net cash flows used in financing activities ) ) (Decrease) increasein cash and cash equivalents ) Cash and cash equivalents at: Beginning of period End of period $ $ See accompanying notes 6 Denny’s Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Introduction and Basis of Presentation Denny’s Corporation, or Denny’s, is one of America’s largest family-style restaurant chains. At September 28, 2011, the Denny’s brand consisted of 1,677 restaurants, 1,454 (87%) of which were franchised/licensed restaurants and 223 (13%) of which were company-owned and operated. The following table shows theunit activity for the quarter and three quarters ended September 28, 2011 and September 29, 2010: Quarter Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 Company-owned restaurants, beginning of period Units opened 2 6 8 10 Units sold to franchisees (3 ) (2 ) ) ) Units closed (1 ) — — End of period Franchised and licensed restaurants, beginning of period Units opened 9 55 39 68 Units relocated — 2 1 3 Units purchased from Company 3 2 13 11 Units closed (including units relocated) ) (7 ) ) (20 ) End of period 1,380 1,380 Total restaurants, end of period Of the 48 units opened and relocated during the three quarters ended September 28, 2011, eight company-owned and 15 franchise units represent conversions and openings of restaurants at Pilot Flying J Travel Centers. Of the 81 units opened and relocated during the three quarters ended September 29, 2010, ten company-owned and 43 franchise unit represent conversions and openings of restaurants at Pilot Flying J Travel Centers. Our unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Therefore, certain information and notes normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. In our opinion, all adjustments considered necessary for a fair presentation of the interim periods presented have been included. Such adjustments are of a normal and recurring nature. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. These interim condensed consolidated financial statements should be read in conjunction with our consolidated financial statements and notes thereto for the year ended December 29, 2010 and the related Management’s Discussion and Analysis of Financial Condition and Results of Operations, both of which are contained in our Annual Report on Form 10-K for the fiscal year ended December 29, 2010. The results of operations for the interim periods presented are not necessarily indicative of the results for the entire fiscal year ending December 28, 2011. Note 2.Summary of Significant Accounting Policies Newly Adopted Accounting Standards Fair Value ASU No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” Effective December 30, 2010, the first day of fiscal 2011, we adopted the disclosure requirements of ASU No. 2010-06 about purchases, sales, issuances and settlements relating to Level 3 measurements. The adoption did not have any impact on the disclosures included in ourCondensed Consolidated Financial Statements. Receivables ASUNo. 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” EffectiveDecember 30, 2010, we adopted the disclosure provisions of ASU No. 2010-20 requiring a rollforward of the allowance for credit losses and new disclosures about modifications. The adoption resulted in increased notes receivable disclosure, but did nothave any impact on our CondensedConsolidated Financial Statements. Goodwill ASUNo. 2010-28, “ Intangibles—Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issues Task Force)” Effective December 30, 2010, we adopted ASU No. 2010-28, whichmodifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. The guidance requires an entity to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. The adoption did not have a material impact on our Condensed Consolidated Financial Statements. 7 Accounting Standards to be Adopted Fair Value ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” In May 2011, the FASB issued ASU 2011-04 to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and IFRS. The amended guidance changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements. We are required to adopt the provisions of this ASU in the first quarter of 2012.We do not believe the adoption will have a material impact on our Condensed Consolidated Financial Statements. Comprehensive Income ASU No. 2011-05, "Comprehensive Income (Topic 220): Presentation of Comprehensive Income" In May 2011, the FASB issued ASU 2011-05, which amends existing guidance to allow only two options forpresenting the components of net income and other comprehensive income: (1) in a single continuous statement of comprehensive income or (2) in two separate but consecutive financial statements consisting of an income statement followed by a statement of other comprehensive income. ASU No. 2011-05 requires retrospective application. We are required to adopt the provisions of this ASU in the first quarter of 2012. We do not believe the adoption will have a material impact on our Condensed Consolidated Financial Statements. Goodwill ASU No. 2011-08, "Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment” In September 2011, the FASB issued ASU 2011-08, which modifies the impairment test for goodwill. Under the new guidance, an entity is permitted to make a qualitative assessment of whether it is more likely than not that the reporting unit’s fair value is less than the carrying value before applying the two-step goodwill impairment model that is currently in place. If it is determined through the qualitative assessment that a reporting unit's fair value is more likely than not greater than its carrying value, the remaining impairment steps would be unnecessary. The qualitative assessment is optional, allowing companies to go directly to the quantitative assessment. We are required to adopt the provision of this ASU in the first quarter of 2012. We do not believe the adoption will have a material impact on our Condensed Consolidated Financial Statements. Note 3. Receivables Receivables were comprised of the following: September 28, 2011 December 29, 2010 (In thousands) Current assets: Receivables: Trade accounts receivable from franchisees $ $ Notes receivable from franchisees and third parties Vendor receivables Credit card receivables Other Allowance for doubtful accounts (5 ) ) Total receivables $ $ Direct financing lease receivables (included as a component of prepaid and other current assets) $ 74 $ 74 Noncurrent assets (included as a component of othernoncurrent assets): Notes receivable from franchisees and third parties $ $ Direct financing lease receivables Total noncurrent receivables $ $ During the quarters ended September 28, 2011 and September 29, 2010, we reversed provisions for credit losses of $0.1 million and recorded provisions for credit losses of less than $0.1 million, respectively.During both the three quarters ended September 28, 2011 and September 29, 2010, we recorded provisions for credit losses of less than $0.1 million. Note 4. Assets Held for Sale Assets held for sale of $2.4 million and $1.9 million as of September 28, 2011 and December 29, 2010, respectively, include restaurants to be sold to franchisees. We expect to sell each of these assets within 12 months. Our credit facility (as described in Note 8) requires us to make mandatory prepayments to reduce outstanding indebtedness with the net cash proceeds from the sale of restaurant assets and restaurant operations to franchisees, net of a voluntary $25.0 million annual exclusion. As of September 28, 2011 and December 29, 2010, no reclassification of long-term debt to current liabilities was necessary pursuant to this requirement. As a result of classifying certain assets as held for sale, we recognized impairment charges of $0.8 million for the quarter and three quarters ended September 28, 2011 and $0.1 million for the quarter and three quarters ended September 29, 2010.This expense is included as a component of operating (gains), losses and other charges, net in our Condensed Consolidated Statements of Operations. 8 Note 5.Goodwill and Other Intangible Assets The following table reflects the changes in carrying amounts of goodwill: September 28, 2011 (In thousands) Balance, beginning of year $ Adjustments associated with sale of restaurants ) Reclassification to assets held for sale ) Balance, end of period $ Goodwill and intangible assets were comprised of the following: September 28, 2011 December 29, 2010 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization (In thousands) Goodwill $ $ — $ $ — Intangible assets with indefinite lives: Trade names $ $ — $ $ — Liquor licenses — — Intangible assets with definite lives: Franchise and license agreements Foreign license agreements Intangible assets $ Other assets with definite lives: Software development costs $ Note 6.Operating (Gains), Losses and Other Charges, Net Operating (gains), losses and other charges, netare comprised of the following: Quarter Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands) Gains on sales of assets and other, net $ ) $ ) $ ) $ ) Restructuring charges and exit costs Impairment charges 79 79 Operating (gains), losses and other charges, net $ $ ) $ $ ) Gains on Sales of Assets During the quarter ended September 28, 2011, we recognized$0.6 million of gains on the sale of three restaurant operations to two franchisees for net proceeds of$0.9 million. During the quarter ended September 29, 2010, we recognized $0.1 million of gains on the sale of two restaurant operations to two franchisees for net proceeds of$0.8 million. In addition, during the quarter ended September 29, 2010, we recognized $3.7 million of gains on real estate sold to franchisees. During the three quarters ended September 28, 2011, we recognized $1.4 million of gains on the sale of 13 restaurant operations to five franchisees for net proceeds of $4.1 million (which included a note receivable of $0.5 million).In addition, during the three quarters ended September 28, 2011, we recognized $0.9 millionof gains on the sale of real estate and $0.4 million of deferred gains, primarily related to a restaurant sold to a franchisee during a prior period. During the three quarters ended September 29, 2010, we recognized $1.4 million of gains on the sale of 11 restaurant operations tosix franchisees for net proceeds of$3.8 million (which included anote receivable of $0.2 million). In addition, during the three quarters ended September 29, 2010, we recognized $3.6 million of gains on real estate sold to franchisees. Restructuring Charges and Exit Costs Restructuring charges and exit costs were comprised of the following: Quarter Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands) Exit costs $ $ ) $ $ Severance and other restructuring charges 25 Total restructuring and exit costs $ 9 The components of the change in accrued exit cost liabilities are as follows: (In thousands) Balance at December 29, 2010 $ Provisions for units closed during the year (1) Changes in estimates of accrued exit costs, net (1) Payments, net of sublease receipts ) Reclassification of certain lease liabilities ) Interest accretion Balance at September 28, 2011 Less current portion included in other current liabilities Long-term portion included in other noncurrent liabilities $ Included as a component of operating (gains), losses and other charges, net. Estimated net cash payments related to exit cost liabilities in the next five years are as follows: (In thousands) Remainder of 2011 $ Thereafter Total Less imputed interest Present value of exit cost liabilities $ As of both September 28, 2011 and December 29, 2010, we had accrued severance and other restructuring charges of $0.1 million or less. The balance as of September 28, 2011 is expected to be paid during the next 12 months. Note 7.Fair Value of Financial Instruments Fair Value of Assets and Liabilities Measured on a Recurring and Nonrecurring Basis Financial assets and liabilities measured at fair value on a recurring basis are summarized below: Fair Value Measurements as of September 28, 2011 Total Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (In thousands) Deferred compensation plan investments $ $ $ — $ — market approach Total $ $ $ — $ — Fair Value Measurements as of December 29, 2010 Total Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (In thousands) Deferred compensation plan investments $ $ $ — $ — market approach Total $ $ $ — $ — Those assets and liabilities measured at fair value on a nonrecurring basis are summarized below: Fair Value Measurements as of September 28, 2011 Total Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (In thousands) Assets held for sale(1) $ $ — $ $ — market approach Total $ $ — $ $ — During the third quarter of 2011, assets held for sale with a carrying amount of $3.2 million were written down to their fair value of $2.4 million.Impairment charges of $0.8 million were recognizedas a component of operating (gains), losses and other charges, net in our Condensed Consolidated Statements of Operations. In addition to the assetsmeasured at fair value on a nonrecurring basis shown above, as of September 28, 2011 and December 29, 2010, impaired assets related to underperforming units were written down to a fair value of $0 based on the income approach. 10 Fair Value of Long-Term Debt The book value and estimated fair value of our long-term debt, excludingcapital lease obligations,was as follows: September 28, 2011 December 29, 2010 (In thousands) Book value: Fixed rate long-term debt $ $ Variable rate long-term debt Long-term debt excluding capital lease obligations $ $ Estimate fair value: Fixed rate long-term debt $ $ Variable rate long-term debt Long-term debt excluding capital lease obligations $ $ The difference between the estimated fair value of long-term debt compared with its historical cost reported in our Condensed Consolidated Balance Sheets at September 28, 2011 and December 29, 2010 relates to market quotations for our senior secured term loan. Note 8.Long-Term Debt Our subsidiaries, Denny's, Inc. and Denny's Realty, LLC, have a credit facility consisting of a $60 million senior secured revolver (with a $30 million letter of credit sublimit) and a senior secured term loan in an original principal amount of $240 million. As of September 28, 2011, we had an outstanding term loan of $207.5 million ($210.0 million less unamortized OID of $2.5 million) and outstanding letters of credit of $27.0 million under our revolving letter of credit facility. There were no revolving loans outstanding at September 28, 2011. These balances resulted in availability of $33.0 million under the revolving facility. The weighted-average interest rate under the term loan was 5.25% and 6.50%, as of September 28, 2011 and December 29, 2010, respectively. During the first quarter of 2011, we amended our credit facility principally to take advantage of lower interest rates available in the senior secured debt market. Additionally, during the first quarter of 2011, we used the credit facility’s accordion feature, which allows us to increase the size of the facility by up to $25 million subject to lender approval, to increase the amount available under the revolverfrom $50 million to $60 million. A commitment fee of 0.625% ispaid on the unused portion of the revolving credit facility. Interest on the credit facility ispayable at per annum rates equal to LIBOR plus 375 basis points with a LIBOR floor of 1.50% for the term loan and no LIBOR floor for the revolver. The term loan was originally issued at 98.5% reflecting an original issue discount(“OID”) of $3.8 million. The OID is being amortized into interest expense over the life of the term loan using the effective interest rate method. The maturity date for the revolver is September 30, 2015 and the maturity date for the term loan is September 30, 2016. The term loan amortizes in equal quarterly installments of $625,000 with all remaining amounts due on the maturity date. Mandatory prepayments will be required under certain circumstances and wehave the option to make certain prepayments under the credit facility. The credit facility is guaranteed by the Company and its material subsidiaries and is secured by substantially all of the assets of the Company and its subsidiaries, including the stock of the Company’s subsidiaries. The credit facility includes certain financial covenants with respect to a maximum leverage ratio, a maximum lease-adjusted leverage ratio, a minimum fixed charged coverage ratio and limitations on capital expenditures. As a result of the debt amendment, during the first quarter of 2011, we recorded$1.4 million of losses onearly extinguishment of debt, consisting primarily of $0.8 million of transaction costs, $0.4 million from the write-off of deferred financing costs and $0.2 million from the write-off of OID.These losses are included as a component of other nonoperating expense in the condensed Consolidated Statements of Operations. During the quarter and three quarters ended September 28, 2011, we paid $10.0 million (which included $9.4 million of prepayments and $0.6 million of scheduled payments)and $30.0 million (which included $28.1 million of prepayments and $1.9 million of scheduled payments), respectivelyon the term loan under the credit facility through a combination of cash generated from operations and proceeds on sales of restaurant operations to franchisees, real estate and other assets. As a result of these prepayments, during the quarter ended September 28, 2011, we recorded $0.3 million of losses on early extinguishment of debt resulting from the write-off of $0.2 million in deferred financing costs and $0.1 million in OID. As a result of these prepayments, during the three quarters ended September 28, 2011, we recorded $1.0 million of losses on early extinguishment of debt resulting from the write-off of $0.6 million in deferred financing costs and $0.4 million in OID. These losses are included as a component of other nonoperating expense in our condensed Consolidated Statements of Operations. We believe that our estimated cash flows from operations for 2011, combined with our capacity for additional borrowings under our credit facility, will enable us to meet our anticipated cash requirements and fund capital expenditures over the next twelve months. 11 Note 9. Defined Benefit Plans The components of net periodic benefit cost were as follows: Pension Plan Other Defined Benefit Plans Quarter Ended Quarter Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands) Service cost $ 84 $ 94 $ — $ — Interest cost 32 35 Expected return on plan assets ) ) — — Amortization of net loss 8 5 Net periodic benefit cost $ $ $ 40 $ 40 Pension Plan Other Defined Benefit Plans Three Quarters Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands) Service cost $ $ $ — $ — Interest cost 95 Expected return on plan assets ) ) — — Amortization of net loss 24 16 Net periodic benefit cost $ We made contributions of $1.5 million to our qualified pension plan during the three quarters ended September 28, 2011. We did not make any contributions to our qualified pension plan during the three quarters ended September 29, 2010. We made contributions of $0.1 million to our other defined benefit plans during both the three quarters ended September 28, 2011 and September 29, 2010. We expect to contribute an additional$0.3 million to our qualified pension plan and an additional $0.1 million to our other defined benefit plansover the remainder of fiscal 2011. Additional minimum pension liability of $19.2 million is reported as a component of accumulated other comprehensiveloss in the Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Loss as of September 28, 2011 and December 29, 2010. Note 10. Share-Based Compensation Total share-based compensation included as a component of net income was as follows: Quarter Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands) Share-based compensation related to liability classified restricted stock units $ Share based compensation related to equity classified awards: Stock options $ Restricted stock units 93 Board deferred stock units Total share-based compensation related to equity classified awards Total share-based compensation $ Stock Options During the three quarters ended September 28, 2011, we granted approximately 0.9 million stock options to certain employees. These stockoptions vest evenly over 3 years and have a 10-year contractual life. The weighted average fair value per option for options granted during the three quarters ended September 28, 2011 was $1.98. The fair value of these stock options was estimated at the date of grant using the Black-Scholes option pricing model. Use of this option pricing model requires the input of subjective assumptions. These assumptions include estimating the length of time employees will retain their vested stock options before exercising them (“expected term”), the estimated volatility of our common stock price over the expected term and the number of options that will ultimately not complete their vesting requirements (i.e., forfeitures). Changes in the subjective assumptions can materially affect the estimate of the fair value of share-based compensation and, consequently, the related amount recognized in the Condensed Consolidated Statements of Operations. We used the following weighted average assumptions for the stock option grants for the three quarters ended September 28, 2011: Dividend yield % Expected volatility % Risk-free interest rate % Weighted average expected term 4.7 years 12 The dividend yield assumption was based on our dividend payment history and expectations of future dividend payments. The expected volatility was based on the historical volatility of our stock for a period approximating the expected life. The risk-free interest rate was based on published U.S. Treasury spot rates in effect at the time of grant with terms approximating the expected life of the option. The weighted average expected term of the options represents the period of time the options are expected to be outstanding based on historical trends. As of September 28, 2011, we had approximately $1.8 million of unrecognized compensation cost related to unvested stock option awards outstanding, which is expected to be recognized over a weighted average of 1.9 years. Restricted Stock Units In February 2011, we granted approximately 0.2 million performance shares andrelated performance-based target cash awards of $0.7 million to certain employees. Since these awards contain a market condition, a Monte Carlo valuation was used to determine the performance shares' grant date fair value of $4.63 per share and the payout probability of the target cash awards. The awards granted to our named executive officers also contain a performance condition based on certain operating measures for the fiscal year ended December 28, 2011.The performance period is the three year fiscal period beginning December 30, 2010 and ending December 25, 2013. The performance shares and cash awards will vest and be earned (from 0% to 150% of the target award for each such increment) at the end of the performance period based on the Total Shareholder Return of our stock compared to the Total Shareholder Returns of a group of peer companies. Also in February 2011, we granted approximately 0.2 million performance-based restricted stock units as an employment incentive related to the hiring of our new Chief Executive Officer. Since these awards contain a market condition, a Monte Carlo valuation was used to determine the grant date fair value. The weighted average fair value per share was $3.29. The units will vest and be earned if the closing price of Denny’s common stock meets or exceeds set price hurdles for 20 consecutive days. The performance period is the five year period beginning February 1, 2011 and ending February 1, 2016. During the three quarters ended September 28, 2011, we made payments of $0.6 million (before taxes) in cash and issued 0.3 million shares of common stock, net of 0.1 million shares that were used to pay for taxes, related to restricted stock unit awards. Accrued compensation expense included as a component of the Condensed Consolidated Balance Sheet was as follows: September 28, 2011 December 29, 2010 (In thousands) Liability classified restricted stock units: Other current liabilities $ $ Other noncurrent liabilities $ $ Equity classified restricted stock units: Additional paid-in capital $ $ As of September 28, 2011, we had approximately $1.9 million of unrecognized compensation cost (approximately $0.5 million for liability classified units and approximately $1.4 million for equity classified units) related to all unvested restricted stock unit awards outstanding, which is expected to be recognized over a weighted average of 0.8 years. Board Deferred Stock Units During the three quarters ended September 28, 2011, we granted 0.2 million deferred stock units (which are equity classified) with a weighted average grant date fair value of $4.00 per unit to non-employee members of our Board of Directors. A directormay elect to convert these awards into shares of common stock either on a specific date in the future (while still serving as a member of the Board of Directors) or upon termination as a member of the Board of Directors. During the three quarters ended September 28, 2011, 0.1 million deferred stock units were converted into shares of common stock. Note 11. Comprehensive Income and Accumulated Other Comprehensive Loss Total comprehensive income was $20.2million and $20.1 million for the three quarters ended September 28, 2011 and September 29, 2010, respectively. Accumulated Other Comprehensive Loss, Net in the Condensed Consolidated Statement of Shareholder’s Deficit and Comprehensive Losswas comprised of additional minimum pension liability of $19.2 million as of both September 28, 2011 and December 29, 2010. Note 12.Income Taxes The provision for income taxes was $0.4 and $1.0 million forthe quarter and three quarters ended September 28, 2011, respectively,and $0.4 million and $1.0 million for the quarter and three quarters ended September 29, 2010, respectively. The provision for income taxes for the first three quarters of 2011 and 2010 was determined using our effective rate estimated for the entire fiscal year. We have provided valuation allowances related to any benefits from income taxes resulting from the application of a statutory tax rate to our net operating losses (“NOL”) generated in previous periods. In conjunctionwith our ongoing review of our actual results and anticipated future earnings, we have reassessed the possibility of releasing all or a portion of the valuation allowance currently in place for our deferred tax assets.Based upon this assessment, a release of the valuation allowance is not appropriate as of September 28, 2011, but may occur during 2011 or 2012.The required accounting for arelease of the valuation allowancemay result in a significant tax benefit and impact earnings in the quarter in which it is deemed appropriate to release all or a portion of the reserve. 13 Note 13.Net Income Per Share Quarter Ended Three Quarters Ended September 28, 2011 September 29, 2010 September 28, 2011 September 29, 2010 (In thousands, except for per share amounts) Numerator: Numerator for basic and diluted net income per share – net income $ Denominator: Denominator for basic net income per share – weighted average shares Effect of dilutive securities: Options Restricted stock units and awards Denominator for diluted net income per share – adjusted weighted average shares and assumed conversions of dilutive securities Basic net income per share $ Dluted net income per share $ Stock options excluded (1) Restricted stock units and awards excluded (1) — — Excluded from diluted weighted-average shares outstanding as the impact would have been antidilutive. Note 14.Supplemental Cash Flow Information Three Quarters Ended September 28, 2011 September 29, 2010 (In thousands) Income taxes paid, net $ $ Interest paid $ $ Noncash investing activities: Notes received in connection with disposition of property $ $ Execution of direct financing leases $ $ — Noncash financing activities: Issuance of common stock, pursuant to share-based compensation plans $ $ Execution of capital leases $ $ Treasury stock payable $ $ — Accrued deferred financing costs $ — $ Note 15. Share Repurchase Our credit facility permits the payment of cash dividends and the purchase of Denny’s stock subject to certain limitations. In November 2010, the Board of Directors approved a share repurchase program authorizing us to repurchase up to 3.0 million shares of our Common Stock. Under the program, we could, from time to time, purchase shares through December 31, 2011 in the open market (includingpre-arranged stock trading plans in accordance with the guidelines specified in Rule 10b5-1 under the Securities Exchange Act of 1934) or in privately negotiated transactions, subject to market and business conditions. During the first quarter of 2011, we repurchased 2.0 million shares for approximately $7.6 million.
